DETAILED ACTION
Continued Examination
This non-final Office Action is in response to an Examiner-directed entry of RCE for a QPIDS Path 2 filed by Applicant on 04/22/2021.  The prior art reference on the IDS dated 04/22/2021, titled, “Motion Vector Coding Techniques for HEVC,” led Examiner to US (2015/0358636 A1) having overlapping authorship.  
35 USC § 112(f)
35 U.S.C. 112(f) reads as follows:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1 and 3–18 disclose limitations that invoke 35 U.S.C. 112(f) under the analysis described in MPEP 2181.
According to MPEP 2181, 35 U.S.C. 112(f) is invoked by claim limitations that meet the following conditions:  (1) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (2) the non-structural term is modified by functional language, typically, but not always linked by the transition word “for” or another linking word or phrase, such as “configured to” or “so that”; and (3) the non-structural term is not modified by sufficient structure, material, or acts for achieving the specified function.  “Where a claim limitation meets the 3-prong analysis and is being treated under 35 U.S.C. 112, sixth paragraph, the examiner will include a statement in the Office action 
In claims 1 and 3–18, Applicant uses the construct “[unit] configured to” for several limitations.  In each case, Examiner interprets such language as a non-structural term followed by a linking word or phrase, which links the non-structural term to recited functions.  In each case, the non-structural term is modified by functional language and is not modified by sufficient structure.  Therefore, the claims invoke 35 U.S.C. 112(f).  MPEP 2181(I).
Examiner finds that the units operable to perform the recited functions of claims 1 and 3–18 could be broadly construed as software modules or subroutines, or a computer or similar processing circuit or system of processors.  Regarding the interpretation that the units might be a processor or group of processors, the Examiner considered whether the functions recited in claims 1 and 3–18 are functions typically found in a commercially available off-the-shelf processor.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) (functions such as "processing," "receiving," and "storing" that can be achieved by any general purpose computer without special programming do not require disclosure of more structure than the general purpose processor that performs those functions).  Because the recited functions are the substance and focus of the invention claimed, the Examiner finds these functions are not typically available in an off-the-shelf processor.  Therefore, even if the terms, “vector generator” and “candidate assessor,” are processors (or similar), the Examiner finds the functional recitations do not connote to the skilled artisan 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3–20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2013/0170551 A1) and Lin (US 2015/0358636 A1).  
Examiner interprets originally filed claim 1 in view of ¶¶ 0111–0113 of Applicant's published Specification.  Examiner notes further limitations of this subject matter are described in ¶¶ 0113–0117 and Figs. 11, 13, and 14 of Applicant’s published Specification.  Examiner also notes ¶ 0092 of Applicant’s published Specification explains the problem to be solved is the effect of halos, which is the same problem Liu is directed towards solving (e.g. Liu, Title; Liu, ¶ 0017).
Regarding claim 1, the combination of Liu and Lin teaches or suggests a data processing system for performing motion estimation in a sequence of frames comprising first and second frames each divided into respective sets of blocks of pixels (Liu, ¶¶ 0003 and 0034:  teaches dividing frames FN-1 and FN into macroblocks), the system comprising: a vector generator configured to form motion vector candidates each representing motion of a block of pixels between the first and second frames (Examiner notes that under a broadest reasonable ; and a vector processor configured to, if no motion vector candidates are available for a search block of the first frame (Examiner interprets: In other words, this process occurs for occluded regions where good candidates are not available; Liu, ¶ 0062:  explains that for covered and uncovered regions, where no valid motion vector candidate is available, copying the motion vector from a previous or future frame; While Liu teaches undesirable candidates, Liu does not explicitly teach unavailable motion vectors as Lin does; Lin, ¶ 0007:  teaches where motion information is not available, spatial candidates from neighboring blocks are searched for the best motion vector to use), identify a first motion vector candidate ending in a block of the second frame collocated with the search block and form an output vector for the search block which is substantially parallel to the first motion vector candidate (Liu, ¶ 0055:  teaches examining, as a candidate, a  and represents a mapping of pixels from the search block to the second frame (Examiner notes a mapping of pixels from a search block to another frame is termed a motion vector in the art; see supra).
One of ordinary skill in the art, at the time of Applicant’s invention, would have been motivated to combine the teachings of Liu, with those of Lin, because both references are drawn to the same field of endeavor and because the illustrative embodiments disclosed by Liu would suggest modifying Lin’s use of spatial MVP candidates such that the spatial candidate selected by the coder matches the motion vector that ends at a block collocated with the current block (to be coded) (Liu, ¶ 0097).  This rationale applies to all combinations of Liu and Lin used in this Office Action unless otherwise noted.  
Regarding claim 3, the combination of Liu and Lin teaches or suggests a data processing system as claimed in claim 1, further comprising a candidate assessor configured to calculate a score for each motion vector candidate formed by the vector generator, each score being a measure of the similarity of the pixels in the first and second frames at each end of the respective motion vector candidate (Examiner notes ¶ 0103 of Applicant’s published specification explains the similarity score is SAD or an obvious equivalent; Liu, ¶ 0057:  teaches using SAD as a similarity score (i.e. Liu’s “matching error”)), the candidate assessor being configured to cause the vector processor to form the output vector for the search block if: the score of each motion vector candidate available for the search block is indicative of a low similarity between the pixels at the endpoints of that motion vector candidate (Liu, ¶¶ 0034, 0038–0041, and 0066:  teaches calculating SAD scores for detecting large matching errors (i.e. Applicant’s low similarity) between pixels of blocks, which indicate covered or uncovered regions (i.e. occlusion); Liu, ¶¶ 0034 and 0038–0041:  the high error motion vectors are discarded); or no motion vector candidates are available for the search block (Liu, ¶¶ 0034 and 0038–0041:  covered and uncovered regions “have no matching block[s]”).
Regarding claim 4, the combination of Liu and Lin teaches or suggests a data processing system as claimed in claim 3, wherein the candidate assessor is configured to, if at least one motion vector candidate is available for the search block having a score indicative of a high similarity between the pixels at its endpoints, provide for use as a vector describing the mapping of pixels from the search block to the second frame the motion vector candidate having a score indicative of greatest similarity between its endpoint pixels (Liu, ¶¶ 0034 and 0038–0041:  covered regions discard the forward motion vectors and keep just the backward motion vectors and uncovered regions discard the backward motion vectors and keep the forward motion vectors).
Regarding claim 5, the combination of Liu and Lin teaches or suggests a data processing system as claimed in claim 1, further comprising a candidate assessor configured to calculate a score for each motion vector candidate formed by the vector generator, each score being a measure of the similarity of the pixels in the first and second frames at each end of the respective motion vector candidate, wherein the vector processor is configured to add the output vector for the search block to any motion vector candidates available for the search block and the data processing system being configured to use as a vector describing the mapping of pixels from the search block to the second frame the vector having a score indicative of greatest similarity between its endpoint pixels, the output vector being assigned a predefined score or a score formed in dependence on the score of the first motion vector candidate (Examiner interprets Applicant’s “first motion vector candidate” as the motion vector of the collocated block; Liu, ¶ 0055:  teaches examining, as a candidate, a “corresponding block” in a previous or next frame for forming a motion vector for the interpolated frame (Applicant’s first frame); Examiner notes Liu’s corresponding block is the middle (Applicant’s collocated block) in a neighborhood which includes the 8 surrounding blocks).
Regarding claim 6, the combination of Liu and Lin teaches or suggests a data processing system as claimed in claim 5, wherein the vector processor is configured to process each block of the first frame as a search block to, in each case that a motion vector candidate ends in a respective collocated block of the second frame, form an output vector for that block of the first frame (Liu, ¶ 0003:  teaches each MB in the frame is processed to form motion vectors for the frame).
Regarding claim 7, the combination of Liu and Lin teaches or suggests a data processing system as claimed in claim 1, wherein the motion vector candidates include single-ended vectors originating at blocks of the first and/or second frames 
Regarding claim 8, the combination of Liu and Lin teaches or suggests a data processing system as claimed in claim 1, wherein the motion vector candidates include double-ended vectors originating at blocks of an interpolated frame between the first and second frames (Liu, ¶ 0043:  teaches bi-directional motion vectors for background and objects which are not part of occlusion regions and uni-directional motion vectors for occlusion regions (i.e. covered and uncovered regions)).
Regarding claim 9, the combination of Liu and Lin teaches or suggests a data processing system as claimed in claim 1, wherein the vector processor is configured to identify the collocated block of the second frame as a block of the second frame which is located at a frame position corresponding to the search block of the first frame (Liu, ¶ 0055:  teaches examining, as a candidate, a “corresponding block” in a previous or next frame for forming a motion vector for the interpolated frame (Applicant’s first frame); Examiner notes Liu’s corresponding block is the middle (Applicant’s collocated block) in a neighborhood of candidates which includes the 8 surrounding blocks; Liu, ¶ 0062:  teaches copying the motion vectors to the interpolated frame for the corresponding block (same block location) as in frame FN or FN-1).
Regarding claim 10, the combination of Liu and Lin teaches or suggests a data processing system as claimed in claim 1, wherein the motion vector candidates include single-ended motion vector candidates and the vector generator is configured to form a single-ended motion vector candidate for a block of the second frame by identifying an area of pixels in the first frame which most closely matches the pixels of the block of the second frame (Liu, ¶ 0043:  teaches bi-, and/or to form a single-ended motion vector candidate for a block of the first frame by identifying an area of pixels in the second frame which most closely matches the pixels of the block of the first frame 
Regarding claim 11, the combination of Liu and Lin teaches or suggests a data processing system as claimed in claim 1, wherein the motion vector candidates include double-ended motion vector candidates and the vector generator is configured to form a double-ended motion vector candidate for a block of an interpolated frame between the first and second frames by identifying matching areas of pixels in the first and second frames, the areas of pixels in the first and second frames having a predefined relationship to the block of the interpolated frame (Liu, Fig. 6, Elements 54 and 34 or Liu, Fig. 8:  teaches motion vectors for the interpolated frame being “double-ended”; Liu, ¶ 0068:  teaches matching areas between frames using a “matching error” metric).
Regarding claim 12, the combination of Liu and Lin teaches or suggests a data processing system as claimed in claim 1, wherein the vector processor is configured to form the output vector using pixel data from the first and second frames only (Examiner interprets this claim as indicating no frame interpolation is performed (compare originally filed claim 13); Liu, ¶¶ 0034 and 0037–0041:  teaches covered regions discard the forward motion vectors and keep just the backward motion vectors and uncovered regions discard the backward motion vectors and keep the forward motion vectors wherein the first and second frames are either FN and FN+1 or FN-1 and FN; Liu, ¶¶ 0034 and 0037–0041:  does not directly deal with frame FN-0.5 and can be performed to deal with occluded regions in images absent frame interpolation (adding an intermediate frame)).
Regarding claim 13, the combination of Liu and Lin teaches or suggests a data processing system as claimed in claim 1, wherein the vector processor is configured to form the output vector using only motion vector candidates generated between the first and second frames (Examiner interprets this claim as indicating frame interpolation is performed (compare originally filed claim 12); Liu, ¶ 0068 teaches generating motion vectors for frame FN-0.5 (interpolated frame between first and second frames) for regions which are and are not occluded).
Regarding claim 14, the combination of Liu and Lin teaches or suggests a data processing system as claimed in claim 1, wherein the vector processor is further configured to determine the direction of the output vector in dependence on the directions of one or more motion vector candidates ending in blocks neighbouring the collocated block of the second frame (Liu, ¶ 0055:  teaches examining a neighborhood of candidates which includes the 8 blocks surrounding the collocated block).
Regarding claim 15, the combination of Liu and Lin teaches or suggests a data processing system as claimed in claim 1, wherein the output vector is a single-ended vector originating at the search block of the first frame (Liu, ¶ 0043:  teaches bi-directional motion vectors for background and objects which are not part of occlusion regions and uni-directional motion vectors for occlusion regions (i.e. covered and uncovered regions); Examiner interprets single-ended as uni-directional).
Regarding claim 16, the combination of Liu and Lin teaches or suggests a data processing system as claimed in claim 1, wherein the output vector is a double-ended vector originating at a block of an interpolated frame between the first and second frames and having an endpoint at the search block of the first frame (Liu, ¶ 0043:  teaches bi-directional motion vectors for background and objects which are not 
Regarding claim 17, the combination of Liu and Lin teaches or suggests a data processing system as claimed in claim 1, further comprising interpolation logic configured to operate the output vector on pixels of the search block to generate a block of an interpolated frame between the first and second frames (Liu, ¶ 0068 teaches generating motion vectors for frame FN-0.5 (interpolated frame in the span between first and second frames) for regions which are and are not occluded).
Regarding claim 18, the combination of Liu and Lin teaches or suggests a data processing system as claimed in claim 1, further comprising encoding logic configured to use the output vector in the generation of an encoded video stream (Liu, ¶ 0085:  teaches using the inventive concepts to encode a video stream according to MPEG).
Claim 19 lists the same elements as claim 1, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists the same elements as claim 1, but in CRM form rather than apparatus form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 2010/0177974 A1) teaches assessing candidate vectors for a frame interpolation scheme (e.g. ¶ 0008) and when analyzing covered and uncovered areas of the image, copying motion vectors from a prediction image (e.g. ¶ 0043).  It also teaches Applicant's parallel motion vectors for occluded regions, teaching the use of the principle of similar triangles.  The similar triangles are defined by a side of the triangles being parallel to one another (e.g. Figs. 6A and 7B).
Gilmutdinov (US 2014/0010307 A1) teaches implementing penalties for choosing certain motion vectors in a frame interpolation scheme that addresses occlusions (e.g. ¶¶ 0013 and 0024).
Gokhale (US 2017/0006284 A1) teaches filling occlusions in a frame interpolation scheme using nearby valid motion vectors (neighbors as candidates) and non-causal candidates to smooth (randomize) the filling (e.g. ¶ 0279).  See also copying (¶ 0268).
Klein Gunnewiek (US 2009/0147851 A1) teaches frame interpolation using SAD for the best match and copying motion vectors from valid (non-occluded) regions (e.g. ¶ 0068).
Shi (US 2006/0017843 A1) teaches FRUC copying the collocated motion for overlapped or hole regions (e.g. ¶¶ 0116–0120).
Li (US 9,106,926 B1) teaches frame interpolation and motion analysis using candidate vectors developed according to different analyses (e.g. col. 2, ll. 11–20).  See also Figs. 1–3.
Fang (US 2015/0296102 A1) teaches detecting occlusion in frame interpolation schemes (e.g. Fig. 1).
Piek (US 2012/0033130 A1) teaches occlusions in frame-rate up conversion schemes creating undesirable halo effects (e.g. Abstract).
Petrides (US 2011/0211128 A1) teaches occlusion adaptive frame interpolation (e.g. Figs. 4–7).
Zhou (US 2010/0283892 A1) teaches reducing halo due to occlusions in frame interpolation schemes (e.g. ¶ 0007).
Chappalli (US 2008/0285650 A1) teaches covered and uncovered areas in frame interpolation schemes (e.g. Figs. 6 and 7).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J HESS/Primary Examiner, Art Unit 2481